Exhibit 10.1

 

GEORGIA GULF CORPORATION

 

2011 EQUITY AND PERFORMANCE INCENTIVE PLAN

 

1.             Purpose.  The purpose of this Georgia Gulf Corporation 2011
Equity and Performance Incentive Plan is to attract and retain Directors,
consultants, officers and other employees of Georgia Gulf Corporation, a
Delaware corporation, and its Subsidiaries and to provide to such persons
incentives and rewards for performance.

 

2.             Definitions.  As used in this Plan,

 

(a)           “Appreciation Right” means a right granted pursuant to Section 5
or Section 9 of this Plan, and will include both Free-Standing Appreciation
Rights and Tandem Appreciation Rights.

 

(b)           “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
or a Tandem Appreciation Right.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Committee” means a committee of the Board designated by the Board
to administer this Plan pursuant to Section 11 of this Plan consisting solely of
not less than two Non-Employee Directors.

 

(e)           “Business Combination” means a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company.

 

(f)            “Change in Control” has the meaning set forth in Section 13 of
this Plan.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(h)           “Common Stock” means the common stock of the Company, $0.01 par
value, or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 12 of this Plan.

 

(i)            “Company” means Georgia Gulf Corporation, a Delaware corporation.

 

(j)            “Covered Employee” means a Participant who is, or is determined
by the Committee to be likely to become, a “covered employee” within the meaning
of Section 162(m) of the Code (or any successor provision).

 

(k)           “Date of Grant” means the date specified by the Committee on which
a grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units or other awards contemplated by Section 10 of this Plan, or a grant or
sale of Restricted Stock, Restricted Stock Units, or other awards contemplated
by Section 10 of this Plan will become effective

 

--------------------------------------------------------------------------------


 

(which date will not be earlier than the date on which the Committee takes
action with respect thereto).

 

(l)            “Detrimental Activity” means:

 

(i)            Engaging in any activity as an employee, principal, agent, or
consultant for another entity that competes, directly or indirectly, with the
Company in any actual, researched, or prospective product, service, system, or
business activity for which the Participant has had any direct or indirect
responsibility during the last five years of his or her employment with, or
having acted as a consultant to, the Company or a Subsidiary (or such other
period specified in an Evidence of Award), in any territory in which the Company
or a Subsidiary manufactures, sells, markets, services, or installs such
product, service, or system, or engages in such business activity (or any
portion of such territory or such other territory specified in the Evidence of
Award).

 

(ii)           Soliciting any employee of the Company or a Subsidiary to
terminate his or her employment with the Company or a Subsidiary.

 

(iii)          The disclosure to anyone outside the Company or a Subsidiary, or
the use in other than the Company’s or a Subsidiary’s business, without prior
written authorization from the Company, of any confidential, proprietary or
trade secret information or material relating to the business of the Company or
its Subsidiaries, acquired by the Participant during his or her employment with
the Company or its Subsidiaries or while acting as a consultant for the Company
or its Subsidiaries.

 

(iv)          The failure or refusal to disclose promptly and to assign to the
Company upon request all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by, or
while consulting with, the Company or any Subsidiary, relating in any manner to
the actual or anticipated business, research or development work of the Company
or any Subsidiary or the failure or refusal to do anything reasonably necessary
to enable the Company or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.

 

(v)           Activity that results in Termination for Cause. For the purposes
of this Section, “Termination for Cause” will mean a termination:

 

(A)          due to the Participant’s willful and continuous gross neglect of
his or her duties for which he or she is employed; or

 

(B)           due to an act of dishonesty on the part of the Participant
constituting a felony resulting or intended to result, directly or indirectly,
in his or her gain for personal enrichment at the expense of the Company or a
Subsidiary.

 

2

--------------------------------------------------------------------------------


 

(vi)          Any other conduct or act determined to be injurious, detrimental
or prejudicial to any significant interest of the Company or any Subsidiary
unless the Participant acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company.

 

(m)          “Director” means a member of the Board.

 

(n)           “Effective Date” means the date this Plan is approved by the
stockholders of the Company.

 

(o)           “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee that
sets forth the terms and conditions of the awards granted under the Plan.  An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

 

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

 

(q)           “Existing Plan” means the Georgia Gulf Corporation 2009 Equity and
Performance Incentive Plan.

 

(r)            “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 or Section 9 of this Plan that is not granted in
tandem with an Option Right.

 

(s)           “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.

 

(t)            “Management Objectives” means the measurable performance
objective or objectives established pursuant to this Plan for Participants who
have received grants of Performance Shares or Performance Units or, when so
determined by the Committee, Option Rights, Appreciation Rights, Restricted
Stock, Restricted Stock Units, dividend credits and other awards pursuant to
this Plan.  Management Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department, region, function or
other organizational unit within the Company or Subsidiary in which the
Participant is employed.  The Management Objectives may be made relative to the
performance of other companies or subsidiaries, divisions, departments, regions,
functions or other organizational units within such other companies, and may be
made relative to an index or one or more of the performance criteria
themselves.  The Committee may grant awards subject to Management Objectives
that are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards.  The Management Objectives applicable to any Qualified
Performance-Based Award to a Covered Employee will be based on one or more, or a
combination, of the following metrics:

 

(i)            price of Common Stock;

 

3

--------------------------------------------------------------------------------


 

(ii)           market share;

 

(iii)          sales;

 

(iv)          return on equity, assets, capital or sales;

 

(v)           economic profit;

 

(vi)          total shareholder return;

 

(vii)         costs;

 

(viii)        margins;

 

(ix)           earnings or earnings per share;

 

(x)            cash flow;

 

(xi)           customer satisfaction;

 

(xii)          pre-tax profit;

 

(xiii)         earnings before interest and taxes;

 

(xiv)        earnings before interest, taxes, depreciation and amortization;

 

(xv)         debt/capital ratio;

 

(xvi)        compliance with covenants under the Company’s principal debt
agreements; and

 

(xvii)       any combination of the foregoing.

 

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Qualified Performance-Based Award (other than in connection with a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such case,
the Committee will not make any modification of the Management Objectives or
minimum acceptable level of achievement with respect to such Covered Employee.

 

(u)           “Market Value per Share” means, as of any particular date, the
closing price of a share of Common Stock as reported for that date on the New
York Stock Exchange or, if the Common Stock is not then listed on the New York
Stock Exchange, on any other national securities exchange on which the Common
Stock is listed, or if there are no sales on such date, on the next preceding
trading day during which a sale occurred.  If there is no regular public

 

4

--------------------------------------------------------------------------------


 

trading market for the Common Stock, then the Market Value per Share shall be
the fair market value as determined in good faith by the Committee.  The
Committee is authorized to adopt another fair market value pricing method
provided such method is stated in the Evidence of Award and is in compliance
with the fair market value pricing rules set forth in Section 409A of the Code.

 

(v)           “Non-Employee Director” means a person who is a “Non-Employee
Director” of the Company within the meaning of Rule 16b-3 promulgated under the
Exchange Act and an “outside director” within the meaning of Section 162(m) of
the Code and the regulations promulgated thereunder by the U.S. Department of
the Treasury.

 

(w)          “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.

 

(x)            “Option Price” means the purchase price payable on exercise of an
Option Right.

 

(y)           “Option Right” means the right to purchase shares of Common Stock
upon exercise of an option granted pursuant to Section 4 or Section 9 of this
Plan.

 

(z)            “Participant” means a person who is selected by the Committee to
receive benefits under this Plan and who is at the time a consultant, an
officer, or other employee of the Company or any Subsidiary or who has agreed to
commence serving in any of such capacities within 90 days of the Date of Grant,
and will also include each non-employee Director who receives an award under
this Plan.  The term “Participant” will also include any person who provides
services to the Company or a Subsidiary that are equivalent to those typically
provided by an employee.

 

(aa)         “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.

 

(bb)         “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Common Stock awarded pursuant to Section 8 of this
Plan.

 

(cc)         “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 of this Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Committee.

 

(dd)         “Person” means any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(ee)         “Plan” means the Georgia Gulf Corporation 2011 Equity and
Performance Incentive Plan, as may be amended from time to time.

 

(ff)           “Qualified Performance-Based Award” means any award of
Performance Shares, Performance Units, Restricted Stock, Restricted Stock Units
or other awards

 

5

--------------------------------------------------------------------------------


 

contemplated under Section 10 of this Plan, or portion of such award, to a
Covered Employee that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

 

(gg)         “Restricted Stock” means shares of Common Stock granted or sold
pursuant to Section 6 or Section 9 of this Plan as to which neither the
substantial risk of forfeiture nor the prohibition on transfers has expired.

 

(hh)         “Restriction Period” means the period of time during which
Restricted Stock Units are subject to restrictions, as provided in Section 7 or
Section 9 of this Plan.

 

(ii)           “Restricted Stock Unit” means an award made pursuant to Section 7
or Section 9 of this Plan of the right to receive shares of Common Stock or cash
at the end of a specified period.  Certain awards of Restricted Stock Units that
may be earned based on Common Stock price appreciation may be referred to as
“Performance Leveraged Units”.

 

(jj)           “Spread” means the excess of the Market Value per Share on the
date when an Appreciation Right is exercised over the Option Price or Base Price
provided for in the related Option Right or Free-Standing Appreciation Right,
respectively.

 

(kk)         “Subsidiary” means a corporation, company or other entity (i) more
than 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which at the time the Company owns or controls,
directly or indirectly, more than 50 percent of the total combined Voting Power
represented by all classes of stock issued by such corporation.

 

(ll)           “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 or Section 9 of this Plan that is granted in tandem with
an Option Right.

 

(mm)       “Voting Power” means at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company, or members of the board of directors or
similar body in the case of another entity.

 

6

--------------------------------------------------------------------------------


 

3.             Shares Available Under the Plan.

 

(a)           Maximum Shares Available Under Plan.

 

(i)            Subject to adjustment as provided in Section 12 of this Plan, the
number of shares of Common Stock that may be issued or transferred (A) upon the
exercise of Option Rights or Appreciation Rights, (B) as Restricted Stock and
released from substantial risks of forfeiture thereof, (C) in payment of
Restricted Stock Units, (D) in payment of Performance Shares or Performance
Units that have been earned, (E) as awards to non-employee Directors, (F) as
awards contemplated by Section 10 of this Plan, or (G) in payment of dividend
equivalents paid with respect to awards made under the Plan will not exceed in
the aggregate 1,800,000 shares of Common Stock.  Such shares may be shares of
original issuance or treasury shares or a combination of the foregoing.

 

(ii)           Shares of Common Stock covered by an award granted under this
Plan will not be counted as used unless and until they are actually issued and
delivered to a Participant and, therefore, the total number of shares available
under this Plan as of a given date will not be reduced by any shares relating to
prior awards that have expired or have been forfeited or cancelled.  Upon
payment in cash of the benefit provided by any award granted under the Plan, any
shares of Common Stock that were covered by that award will again be available
for issue or transfer hereunder.  Notwithstanding anything to the contrary
contained herein: (A) if shares of Common Stock are tendered or otherwise used
in payment of the Option Price of an Option Right, the total number of shares
covered by the Option Right being exercised will reduce the aggregate plan limit
described above; (B) shares of Common Stock withheld by the Company to satisfy
the tax withholding obligation will reduce the aggregate plan limit described
above; and (C) the number of shares of Common Stock covered by an Appreciation
Right, to the extent that it is exercised and settled in shares of Common Stock,
and whether or not all shares of Common Stock covered by the Appreciation Right
are actually issued to the Participant upon exercise of the right, will be
considered issued or transferred pursuant to this Plan.  In the event that the
Company repurchases shares with Option Right proceeds, those shares will not be
added to the aggregate plan limit described above.  If, under this Plan, a
Participant has elected to give up the right to receive compensation in exchange
for shares of Common Stock based on fair market value, such shares of Common
Stock will not count against the aggregate plan limit described above.

 

(b)           Limit on Incentive Stock Options. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
as provided in Section 12 of this Plan; the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 1,800,000 shares of Common Stock.

 

7

--------------------------------------------------------------------------------


 

(c)           Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan to the contrary, and subject to adjustment
as provided in Section 12 of this Plan:

 

(i)                                     No Participant will be granted Option
Rights or Appreciation Rights, in the aggregate, for more than 1,000,000 shares
of Common Stock during any calendar year.

 

(ii)                                  No Participant will be granted Qualified
Performance-Based Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or other awards under Section 10 of this Plan, in the
aggregate, for more than 500,000 shares of Common Stock during any calendar
year.

 

(iii)                               Notwithstanding any other provision of this
Plan to the contrary, in no event will any Participant in any calendar year
receive a Qualified Performance-Based Award of Performance Units having an
aggregate maximum value as of their respective Dates of Grant in excess of
$10,000,000.

 

(d)           Notwithstanding anything in this Plan to the contrary, up to 10%
of the maximum number of shares of Common Stock that may be issued or
transferred under this Plan as provided for in Section 3(a) of this Plan, as may
be adjusted under Section 12 of this Plan, may be used for (i) awards granted
under Sections 6 through 8 and Section 10 of this Plan that do not comply with
the three-year or one-year vesting requirements set forth in such Sections of
this Plan plus (ii) awards granted to non-employee directors under Section 9 of
this Plan.

 

4.             Option Rights.  The Committee may, from time to time and upon
such terms and conditions as it may determine, authorize the granting to
Participants of Option Rights.  Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)           Each grant will specify the number of shares of Common Stock to
which it pertains subject to the limitations set forth in Section 3 of this
Plan.

 

(b)           Each grant will specify an Option Price per share, which may not
be less than the Market Value per Share on the Date of Grant.

 

(c)           Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company of shares of Common Stock owned by the Optionee (or other consideration
authorized pursuant to Section 4(d) of this Plan) having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment, or (iv) by such other methods as may be approved by the Committee.

 

(d)           To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.

 

8

--------------------------------------------------------------------------------


 

(e)           Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.

 

(f)            Each grant will specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable.  A
grant of Option Rights may provide for the earlier exercise of such Option
Rights (i) in the event of the retirement, death or disability of a Participant,
or (ii) in the event of a Change in Control where either (A) within a specified
period the Participant is involuntarily terminated for reasons other than for
cause or terminates his or her employment for good reason or (B) such Option
Rights are not assumed or converted into replacement awards in a manner
described in the Evidence of Award.

 

(g)           Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.

 

(h)           Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended so to qualify, or (iii) combinations of the foregoing.  Incentive Stock
Options may only be granted to Participants who meet the definition of
“employees” under Section 3401(c) of the Code.

 

(i)            The exercise of an Option Right will result in the cancellation
on a share- for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.

 

(j)            No Option Right will be exercisable more than 10 years from the
Date of Grant.

 

(k)           Each grant of Option Rights will be evidenced by an Evidence of
Award.  Each Evidence of Award will be subject to this Plan and will contain
such terms and provisions, consistent with this Plan, as the Committee may
approve.

 

5.             Appreciation Rights.

 

(a)           The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights.  A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Committee, which will be expressed as a percentage of the Spread (not
exceeding 100 percent) at the time of exercise.  Tandem Appreciation Rights may
be granted at any time prior to the exercise or termination of the related
Option Rights; provided, however, that a Tandem Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option.  A Free-Standing Appreciation Right will be a right of
the Participant to receive from the Company an amount determined by the
Committee, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.

 

9

--------------------------------------------------------------------------------


 

(b)           Each grant of Appreciation Rights may utilize any or all of the
authorizations contained in the following provisions:

 

(i)                                     Each grant will specify that the amount
payable on exercise of an Appreciation Right will be paid by the Company in
cash, shares of Common Stock or in any combination thereof.

 

(ii)                                  Any grant may specify that the amount
payable on exercise of an Appreciation Right may not exceed a maximum specified
by the Committee at the Date of Grant.

 

(iii)                               Any grant may specify waiting periods before
exercise and permissible exercise dates or periods.

 

(iv)                              Each grant may specify the period or periods
of continuous service by the Participant with the Company or any Subsidiary that
is necessary before the Appreciation Rights or installments thereof will become
exercisable.  A grant of Appreciation Rights may provide for the earlier
exercise of such Appreciation Rights in the event of the retirement, death or
disability of a Participant, or (ii) in the event of a Change in Control where
either (A) within a specified period the Participant is involuntarily terminated
for reasons other than for cause or terminates his or her employment for good
reason or (B) such Appreciation Rights are not assumed or converted into
replacement awards in a manner described in the Evidence of Award.

 

(v)                                 Any grant of Appreciation Rights may specify
Management Objectives that must be achieved as a condition of the exercise of
such Appreciation Rights.

 

(vi)                              Each grant of Appreciation Rights will be
evidenced by an Evidence of Award, which Evidence of Award will describe such
Appreciation Rights, identify the related Option Rights (if applicable), and
contain such other terms and provisions, consistent with this Plan, as the
Committee may approve.

 

(c)           Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation.  Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

 

(d)           Regarding Free-Standing Appreciation Rights only:

 

(i)                                     Each grant will specify in respect of
each Free-Standing Appreciation Right a Base Price, which may not be less than
the Market Value per Share on the Date of Grant;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Successive grants may be made to the same
Participant regardless of whether any Free-Standing Appreciation Rights
previously granted to the Participant remain unexercised; and

 

(iii)                               No Free-Standing Appreciation Right granted
under this Plan may be exercised more than 10 years from the Date of Grant.

 

6.             Restricted Stock.  The Committee may, from time to time and upon
such terms and conditions as it may determine, authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions:

 

(a)           Each such grant or sale will constitute an immediate transfer of
the ownership of shares of Common Stock to the Participant in consideration of
the performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

 

(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.

 

(c)           Each such grant or sale will provide that the Restricted Stock
covered by such grant or sale that vests upon the passage of time will be
subject to a “substantial risk of forfeiture” within the meaning of Section 83
of the Code for a period to be determined by the Committee at the Date of Grant
or upon achievement of Management Objectives referred to in subparagraph (e)
below. If the elimination of restrictions is based only on the passage of time
rather than the achievement of Management Objectives, the period of time will be
no shorter than three years, except that the restrictions may be removed ratably
during the three-year period, on at least an annual basis, as determined by the
Committee.

 

(d)           Each such grant or sale will provide that during or after the
period for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Stock will be prohibited or restricted in the
manner and to the extent prescribed by the Committee at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).

 

(e)           Any grant of Restricted Stock may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such Restricted Stock; provided, however, that
notwithstanding subparagraph (c) above, restrictions relating to Restricted
Stock that vests upon the achievement of Management Objectives may not terminate
sooner than one year from the Date of Grant.  Each grant may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum or
threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.  The
grant of a Qualified Performance-Based Award of Restricted

 

11

--------------------------------------------------------------------------------


 

Stock will specify that, before the termination or early termination of
restrictions applicable to such Restricted Stock, the Committee must determine
that the Management Objectives have been satisfied.

 

(f)            Notwithstanding anything to the contrary contained in this Plan,
any grant or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock (i) in the event of the retirement, death
or disability of a Participant or (ii) in the event of a Change in Control where
either (A) within a specified period the Participant is involuntarily terminated
for reasons other than for cause or terminates his or her employment for good
reason or (B) such Restricted Stock is not assumed or converted into replacement
awards in a manner described in the Evidence of Award.

 

(g)           Any such grant or sale of Restricted Stock may require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Stock with restrictions that lapse as a result of the achievement of
Management Objectives will be deferred until and paid contingent upon the
achievement of the applicable Management Objectives.

 

(h)           Each grant or sale of Restricted Stock will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.  Unless otherwise directed by the
Committee, (i) all certificates representing shares of Restricted Stock will be
held in custody by the Company until all restrictions thereon will have lapsed,
together with a stock power or powers executed by the Participant in whose name
such certificates are registered, endorsed in blank and covering such shares or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

 

7.             Restricted Stock Units.  The Committee may, from time to time and
upon such terms and conditions as it may determine, authorize the granting or
sale of Restricted Stock Units (including Performance Leveraged Units) to
Participants.  Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)           Each such grant or sale will constitute the agreement by the
Company to deliver shares of Common Stock or cash to the Participant in the
future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify.  If a
grant of Restricted Stock Units specifies that the Restriction Period will
terminate only upon the achievement of Management Objectives or that the
Restricted Stock Units will be earned based on the achievement of Management
Objectives, then, notwithstanding anything to the contrary contained in
subparagraph (c) below, the applicable Restriction Period may not be a period of
less than one year from the Date of Grant.  Each grant may specify in respect of
such Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of Restricted Stock Units on which
restrictions will terminate if performance is at or above the minimum or
threshold level or levels, or is at or above the target

 

12

--------------------------------------------------------------------------------


 

level or levels, but falls short of maximum achievement of the specified
Management Objectives.  The grant of Qualified Performance-Based Awards of
Restricted Stock Units will specify that, before the termination or early
termination of restrictions applicable to such Restricted Stock Units or the
earning of such Restricted Stock Units, the Committee must determine that the
Management Objectives have been satisfied.

 

(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.

 

(c)           If the Restriction Period lapses only by the passage of time
rather than the achievement of Management Objectives as provided in subparagraph
(a) above, each such grant or sale will be subject to a Restriction Period of
not less than three years, except that a grant or sale may provide that the
Restriction Period will expire ratably during the three-year period, on at least
an annual basis, as determined by the Committee.

 

(d)           Notwithstanding anything to the contrary contained in this Plan,
any grant or sale of Restricted Stock Units may provide for the earlier lapse or
other modification of the Restriction Period (i) in the event of the retirement,
death or disability of a Participant or (ii) in the event of a Change in Control
where either (A) within a specified period the Participant is involuntarily
terminated for reasons other than for cause or terminates his or her employment
for good reason or (B) such Restricted Stock Units are not assumed or converted
into replacement awards in a manner described in the Evidence of Award.  In such
event, the Evidence of Award will specify the time and terms of delivery.

 

(e)           During the Restriction Period, the Participant will have no right
to transfer any rights under his or her award and will have no rights of
ownership in the shares of Common Stock deliverable upon payment of the
Restricted Stock Units and will have no right to vote them, but the Committee
may, at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current or deferred or contingent basis,
either in cash or in additional shares of Common Stock; provided, however, that
dividends or other distributions on shares of Common Stock underlying Restricted
Stock Units with restrictions that lapse as a result of the achievement of
Management Objectives will be deferred until and paid contingent upon the
achievement of the applicable Management Objectives.

 

(f)            Each grant or sale will specify the time and manner of payment of
the Restricted Stock Units that have been earned.  Each grant or sale will
specify that the amount payable with respect thereto will be paid by the Company
in shares of Common Stock or cash, or a combination thereof.

 

(g)           Each grant or sale of Restricted Stock Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

 

8.             Performance Shares and Performance Units.  The Committee may,
from time to time and upon such terms and conditions as it may determine,
authorize the granting of Performance Shares and Performance Units.  Each such
grant may utilize any or all of the

 

13

--------------------------------------------------------------------------------


 

authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)           Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number or amount may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change in Control) where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code.

 

(b)           The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than one year) as will be
determined by the Committee at the time of grant, which may be subject to
earlier lapse or other modification (i) in the event of the retirement, death or
disability of a Participant or (ii) in the event of a Change in Control where
either (A) within a specified period the Participant is involuntarily terminated
for reasons other than for cause or terminates his or her employment for good
reason or (B) such Performance Shares and Performance Units are not assumed or
converted into replacement awards in a manner described in the Evidence of
Award; provided, however, that no such adjustment will be made in the case of a
Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change in Control) where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.  In such event, the Evidence of Award will specify
the time and terms of delivery.

 

(c)           Any grant of Performance Shares or Performance Units will specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level or levels of achievement and
will set forth a formula for determining the number of Performance Shares or
Performance Units that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.  The
grant of a Qualified Performance-Based Award of Performance Shares or
Performance Units will specify that, before the Performance Shares or
Performance Units will be earned and paid, the Committee must determine that the
Management Objectives have been satisfied.

 

(d)           Each grant will specify the time and manner of payment of
Performance Shares or Performance Units that have been earned.  Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in shares of Common Stock, in Restricted Stock or Restricted Stock
Units or in any combination thereof.

 

(e)           Any grant of Performance Shares or Performance Units may specify
that the amount payable or the number of shares of Common Stock, shares of
Restricted Stock or Restricted Stock Units with respect thereto may not exceed a
maximum specified by the Committee at the Date of Grant.

 

(f)            The Committee may, at the Date of Grant of Performance Shares,
provide for the payment of dividend equivalents to the holder thereof either in
cash or in additional

 

14

--------------------------------------------------------------------------------


 

shares of Common Stock, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.

 

(g)           Each grant of Performance Shares or Performance Units will be
evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

 

9.             Awards to Non-Employee Directors.  Subject to the limit set forth
in Section 3(d) of this Plan, the Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to non-employee
Directors of Option Rights, Appreciation Rights or other awards contemplated by
Section 10 of this Plan and may also authorize the grant or sale of shares of
Common Stock, Restricted Stock or Restricted Stock Units to non-employee
Directors.  Each grant of an award to a non-employee Director will be upon such
terms and conditions as approved by the Committee, and will be evidenced by an
Evidence of Award in such form as will be approved by the Committee.  Each grant
will specify in the case of an Option Right an Option Price per share, and in
the case of a Free-Standing Appreciation Right, a Base Price per share, which
will not be less than the Market Value per Share on the Date of Grant.  Each
Option Right and Free-Standing Appreciation Right granted under the Plan to a
non-employee Director will expire not more than 10 years from the Date of Grant
and will be subject to earlier termination as hereinafter provided.  If a
non-employee Director subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board, any award held under this Plan
by such individual at the time of such commencement of employment will not be
affected thereby.  Non-employee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees or other fees in shares of Common Stock, Restricted Stock, Restricted Stock
Units or other awards under the Plan in lieu of cash.

 

10.           Other Awards.

 

(a)           Subject to applicable law and the limit set forth in Section 3(d)
of this Plan, the Committee may grant to any Participant such other awards that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, shares of Common Stock or factors that may
influence the value of such shares, including, without limitation, convertible
or exchangeable debt securities, other rights convertible or exchangeable into
shares of Common Stock, purchase rights for shares of Common Stock, awards with
value and payment contingent upon performance of the Company or specified
Subsidiaries, affiliates or other business units thereof or any other factors
designated by the Committee, and awards valued by reference to the book value of
shares of Common Stock or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. 
The Committee will determine the terms and conditions of such awards.  Shares of
Common Stock delivered pursuant to an award in the nature of a purchase right
granted under this Section 10 will be purchased for such consideration, paid for
at such time, by such methods, and in such forms, including, without limitation,
shares of Common Stock, other awards, notes or other property, as the Committee
determines.

 

15

--------------------------------------------------------------------------------


 

(b)           The Committee may grant shares of Common Stock as a bonus, or may
grant other awards in lieu of obligations of the Company or a Subsidiary to pay
cash or deliver other property under this Plan or under other plans or
compensatory arrangements, subject to such terms as will be determined by the
Committee in a manner that complies with Section 409A of the Code.

 

(c)           If the earning or vesting of, or elimination of restrictions
applicable to, an award granted under this Section 10 is based only on the
passage of time rather than the achievement of Management Objectives, the period
of time shall be no shorter than three years, except that the restrictions may
be removed no sooner than ratably on an annual basis during the three-year
period as determined by the Committee. If the earning or vesting of, or
elimination of restrictions applicable to, awards granted under this Section 10
is based on the achievement of Management Objectives, the earning, vesting or
restriction period may not terminate sooner than one year from the Date of
Grant.

 

(d)           Notwithstanding anything to the contrary contained in this Plan,
any grant of an award under this Section 10 may provide for the earning or
vesting of, or earlier elimination of restrictions applicable to, such award
(i) in the event of the retirement, death or disability of the Participant, or
(ii) in the event of a Change in Control where either (A) within a specified
period the Participant is involuntarily terminated for reasons other than for
cause or terminates his or her employment for good reason or (B) such Other
Awards are not assumed or converted into replacement awards in a manner
described in the Evidence of Award.  In such event, the Evidence of Award will
specify the time and terms of delivery.

 

11.           Administration of the Plan.

 

(a)           This Plan will be administered by the Committee.  The Committee
may from time to time delegate all or any part of its authority under this Plan
to a subcommittee thereof.  To the extent of any such delegation, references in
this Plan to the Committee will be deemed to be references to such subcommittee.

 

(b)           The interpretation and construction by the Committee of any
provision of this Plan or of any agreement, notification or document evidencing
the grant of awards under this Plan and any determination by the Committee
pursuant to any provision of this Plan or of any such agreement, notification or
document will be final and conclusive.  No member of the Committee shall be
liable for any such action or determination made in good faith.

 

(c)           The Committee may delegate to one or more of its members or to one
or more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, the
subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee, the subcommittee or such person may have under the
Plan.  The Committee may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as the Committee: 
(i) designate employees to be recipients of awards under this Plan;
(ii) determine the size of any such awards; provided, however, that (A) the
Committee will not delegate such responsibilities to any such officer for awards
granted to an employee who is an officer, Director, or more than 10%

 

16

--------------------------------------------------------------------------------


 

beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Committee in accordance with Section 16 of the Exchange Act, or any Covered
Employee; (B) the resolution providing for such authorization sets forth the
total number of shares of Common Stock such officer(s) may grant; and (C) the
officer(s) will report periodically to the Committee regarding the nature and
scope of the awards granted pursuant to the authority delegated.

 

12.           Adjustments.  The Committee will make or provide for such
adjustments in the numbers of shares of Common Stock covered by outstanding
Option Rights, Appreciation Rights, Restricted Stock Units, Performance Shares
and Performance Units granted hereunder and, if applicable, in the number of
shares of Common Stock covered by other awards granted pursuant to Section 10
hereof, in the Option Price and Base Price provided in outstanding Option Rights
and Appreciation Rights, and in the kind of shares covered thereby, as the
Committee, in its sole discretion, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any merger, consolidation, spin-off, split- off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each Option Right or Appreciation Right with an
Option Price or Base Price greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its sole discretion elect to cancel such Option Right or Appreciation Right
without any payment to the person holding such Option Right or Appreciation
Right.  The Committee will also make or provide for such adjustments in the
numbers of shares specified in Section 3 of this Plan as the Committee in its
sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 12; provided,
however, that any such adjustment to the number specified in Section 3(b) will
be made only if and to the extent that such adjustment would not cause any
Option Right intended to qualify as an Incentive Stock Option to fail to so
qualify.

 

13.           Change in Control.  For purposes of this Plan, except as may be
otherwise prescribed by the Committee in an Evidence of Award made under this
Plan, a “Change in Control” will be deemed to have occurred upon the occurrence
of any of the following events:

 

(a)           The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of the
Voting Power of the Company; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company or any Subsidiary, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary, or
(D) any acquisition by any Person pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 13.

 

17

--------------------------------------------------------------------------------


 

(b)           A change in a majority of the members of the Board occurs:
(i) within one year following the public announcement of an actual or threatened
election contest (as described in Rule 14a-12(c) promulgated under the Exchange
Act) or the filing of a Schedule 13D or other public announcement indicating
that a Person intends to effect a change in control of the Company, (ii) as a
result of the exercise of contractual rights, or (iii) as a result of a majority
of the members of the Board having been proposed, designated or nominated by a
Person (other than the Company through the Board or a committee of the Board).

 

(c)           Consummation of a Business Combination unless, following such
Business Combination, (i) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Company or such entity resulting from such Business
Combination or any Subsidiary of either of them) beneficially owns, directly or
indirectly, 33% or more of the Voting Power of the entity resulting from such
Business Combination, and (ii) at least half of the members of the board of
directors of the new company resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination.

 

(d)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

14.           Detrimental Activity and Recapture Provisions.  Any Evidence of
Award may provide for the cancellation or forfeiture of an award or the
forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee from time to time, if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, shall engage in any
Detrimental Activity.  In addition, notwithstanding anything in this Plan to the
contrary, any Evidence of Award may also provide for the cancellation or
forfeiture of an award or the forfeiture and repayment to the Company of any
gain related to an award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or under
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Stock may be
traded.

 

15.           Non U.S. Participants.  In order to facilitate the making of any
grant or combination of grants under this Plan, the Committee may provide for
such special terms for awards to Participants who are foreign nationals or who
are employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom.  Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. 
No such special terms, supplements, amendments or restatements, however, will
include any provisions

 

18

--------------------------------------------------------------------------------


 

that are inconsistent with the terms of this Plan as then in effect unless this
Plan could have been amended to eliminate such inconsistency without further
approval by the stockholders of the Company.

 

16.           Transferability.

 

(a)           Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, award contemplated by Section 9 or 10 of this Plan or dividend
equivalents paid with respect to awards made under this Plan will be
transferable by the Participant except by will or the laws of descent and
distribution, and in no event will any such award granted under the Plan be
transferred for value.  Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

 

(b)           The Committee may specify at the Date of Grant that part or all of
the shares of Common Stock that are (i) to be issued or transferred by the
Company upon the exercise of Option Rights or Appreciation Rights, upon the
termination of the Restriction Period applicable to Restricted Stock Units or
upon payment under any grant of Performance Shares or Performance Units or
(ii) no longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6 of this Plan, will be subject to further
restrictions on transfer.

 

(c)           Notwithstanding the provisions of Section 16(a), but subject to
the prior approval of the Committee, Option Rights (other than Incentive Stock
Options) and Appreciation Rights may be transferable by a Participant, without
payment of consideration therefor by the transferee, to any one or more members
of the Participant’s Immediate Family (or to one or more trusts established
solely for the benefit of one or more members of the Participant’s Immediate
Family or to one or more partnerships in which the only partners are members of
the Participant’s Immediate Family); provided, however, that (i) no such
transfer shall be effective unless reasonable prior notice thereof is delivered
to the Company and such transfer is thereafter effected in accordance with any
terms and conditions that shall have been made applicable thereto by the Company
or the Committee and (ii) any such transferee shall be subject to the same terms
and conditions hereunder as the Participant.   “Immediate Family” has the
meaning ascribed thereto in Rule 16a-1(e) under the Exchange Act (or any
successor rule to the same effect) as in effect from time to time.

 

17.           Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Committee) may include
relinquishment of a portion of such benefit.  If a Participant’s benefit is to
be received in the form of shares of Common Stock, and such Participant fails to
make arrangements for the payment of tax, the

 

19

--------------------------------------------------------------------------------


 

Company will withhold such shares of Common Stock having a value equal to the
amount required to be withheld.  Notwithstanding the foregoing, when a
Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the shares required to be delivered to the Participant, shares of Common Stock
having a value equal to the amount required to be withheld (except in the case
of Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other shares of Common Stock held by such
Participant.  The shares used for tax withholding will be valued at an amount
equal to the Market Value per Share of such shares of Common Stock on the date
the benefit is to be included in Participant’s income.  In no event will the
Market Value per Share of the shares of Common Stock to be withheld and
delivered pursuant to this Section to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld.  Participants will also make such arrangements as the Company may
require for the payment of any withholding tax obligation that may arise in
connection with the disposition of shares of Common Stock acquired upon the
exercise of Option Rights.

 

18.           Compliance with Section 409A of the Code.

 

(a)           To the extent applicable, it is intended that this Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participants. This Plan and any grants made hereunder will be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

(b)           Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.

 

(c)           If, at the time of a Participant’s separation from service (within
the meaning of Section 409A of the Code), (i) the Participant will be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

 

20

--------------------------------------------------------------------------------


 

(d)           Notwithstanding any provision of this Plan and grants hereunder to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A of the Code, the Company reserves the right to make amendments
to this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

 

19.           Amendments.

 

(a)           The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of shares of Common Stock which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
stockholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange or, if the shares of Common Stock are not
traded on the New York Stock Exchange, the principal national securities
exchange upon which the shares of Common Stock are traded or quoted, then, such
amendment will be subject to stockholder approval and will not be effective
unless and until such approval has been obtained.

 

(b)           Except in connection with a corporate transaction or event
described in Section 12 of this Plan, the terms of outstanding awards may not be
amended to reduce the Option Price of outstanding Option Rights or the Base
Price of outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval.  This
Section 19(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 12 of this Plan.

 

(c)           If permitted by Section 409A of the Code and Section 162(m) of the
Code, but subject to the paragraph that follows, in the case of termination of
employment by reason of death, disability or retirement, or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any shares of
Restricted Stock as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 9 or 10 subject to any vesting schedule or
transfer restriction, or who holds shares of Common Stock subject to any
transfer restriction imposed pursuant to Section 16(b) of this Plan, the
Committee may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or other award may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such Restriction Period will end or the time at
which such

 

21

--------------------------------------------------------------------------------


 

Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award, except in the case of a
Qualified Performance-Based Award where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.

 

Subject to Section 19(b) hereof, the Committee may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or disability, or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.  In such case, the Committee will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award.  Subject to Section 12
above, no such amendment will impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.

 

20.           Governing Law.  This Plan and all grants and awards and actions
taken hereunder will be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.

 

21.           Effective Date/Termination.  This Plan will be effective as of the
Effective Date. No grants will be made on or after the Effective Date under the
Existing Plan, except that outstanding awards granted under the Existing Plan
will continue unaffected following the Effective Date.  No grant will be made
under this Plan after May 17, 2021, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan.

 

22.           Miscellaneous Provisions.

 

(a)           The Company will not be required to issue any fractional shares of
Common Stock pursuant to this Plan.  The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

 

(b)           This Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.

 

(c)           To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right.  Such provision, however, will remain in effect for other Option
Rights and there will be no further effect on any provision of this Plan.

 

(d)           No award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the

 

22

--------------------------------------------------------------------------------


 

Company, contrary to law or the regulations of any duly constituted authority
having jurisdiction over this Plan.

 

(e)           Absence on leave approved by a duly constituted officer of the
Company or any of its Subsidiaries will not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder.

 

(f)            No Participant will have any rights as a stockholder with respect
to any shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.

 

(g)           The Committee may condition the grant of any award or combination
of awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.

 

(h)           Except with respect to Option Rights and Appreciation Rights, the
Committee may permit Participants to elect to defer the issuance of shares of
Common Stock under the Plan pursuant to such rules, procedures or programs as it
may establish for purposes of this Plan and which are intended to comply with
the requirements of Section 409A of the Code.  The Committee also may provide
that deferred issuances and settlements include the payment or crediting of
dividend equivalents or interest on the deferral amounts.

 

(i)            If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.

 

23

--------------------------------------------------------------------------------